

Exhibit 10.1

 


 
VOTING AGREEMENT
 


 
BY AND AMONG
 


 
VANGUARD NATURAL RESOURCES, LLC
 
AND
 
VANGUARD NATURAL GAS, LLC
 
AND
 
VANGUARD ACQUISITION COMPANY, LLC
 
AND
 
ENCORE ENERGY PARTNERS LP
 
AND
 
ENCORE ENERGY PARTNERS GP LLC
 


 


 
DATED AS OF JULY 10, 2011
 

 

 
 

--------------------------------------------------------------------------------

 

VOTING AGREEMENT
 
This VOTING AGREEMENT, dated as of July 10, 2011 (this “Agreement”), is entered
into by and among Vanguard Natural Resources, LLC, a Delaware limited liability
company (“VNR”), Vanguard Natural Gas, LLC, a Kentucky limited liability company
(“VNG”), Vanguard Acquisition Company, LLC, a Delaware limited liability company
and wholly-owned subsidiary of VNG (“MergerCo”, and, collectively with VNR and
VNG, the “VNR Parties”, and each, a “VNR Party”), Encore Energy Partners LP, a
Delaware limited partnership (“ENP”), and Encore Energy Partners GP LLC, a
Delaware limited liability company and the general partner of ENP (“ENP GP”).
 
W I T N E S S E T H:
 
Whereas, concurrently with the execution of this Agreement, the VNR Parties, ENP
GP and ENP are entering into an Agreement and Plan of Merger, dated as of the
date hereof (as amended, supplemented, restated or otherwise modified from time
to time, the “Merger Agreement”) pursuant to which, among other things, MergerCo
will merge with and into ENP (the “Merger”), with ENP as the surviving entity;
and
 
Whereas, VNG is a limited partner of ENP and, as of the date hereof, is the
holder of 20,924,055 of the Common Units in ENP (the “Existing Units”); and
 
Whereas, in connection with the Merger Agreement, ENP GP and ENP have requested
that each of the VNR Parties enter into this Agreement and abide by the
covenants and obligations with respect to the Existing Units set forth herein;
and
 
Now Therefore, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
 
ARTICLE 1   
 
 
GENERAL
 
1.1 Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below.  Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Merger
Agreement.
 
 “Business Day” has the meaning set forth in the Merger Agreement.
 
“Closing Date” has the meaning set forth in the Merger Agreement.
 
“Common Units” has the meaning set forth in the ENP Partnership Agreement.
 
“Effective Time” has the meaning set forth in the Merger Agreement.
 
“ENP Limited Partners” has the meaning set forth in Section 2.1 of this
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
“ENP Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of ENP, dated as of September 17, 2007, as amended from time
to time.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
 
“Grantee” or “Grantees” has the meaning set forth in Section 2.3 of this
Agreement.
 
“Lien” means any mortgage, lien, charge, restriction (including restrictions on
transfer), pledge, security interest, option, right of first offer or refusal,
preemptive right, lease or sublease, claim, right of any third party, covenant,
right of way, easement, encroachment or encumbrance.
 
“Order” or “Orders” has the meaning set forth in Section 3.1(c) of this
Agreement.
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity, or any group comprised of two or more of the
foregoing.
 
“Proxy Statement/Prospectus” has the meaning set forth in the Merger Agreement.
 
“Representative” or “Representatives” has the meaning set forth in the Merger
Agreement.
 
“Subsidiary” or “Subsidiaries” has the meaning set forth in the Merger
Agreement.
 
“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, grant a participation in, gift-over, hypothecate or otherwise dispose
of (by merger (including by conversion into securities or other consideration),
by tendering into any tender or exchange offer, by liquidation, by dissolution,
by dividend, by distribution, by operation of law or otherwise), either
voluntarily or involuntarily, or to enter into any contract, option or other
arrangement or understanding with respect to the voting of or sale, transfer,
assignment, pledge, encumbrance, grant, gift, hypothecation or other disposition
of (by merger, by tendering into any tender or exchange offer, by testamentary
disposition, by interspousal disposition pursuant to domestic relations
proceeding, by liquidation, by dissolution, by dividend, by distribution, by
operation of law or otherwise).
 
ARTICLE 2  
 
 
VOTING
 
2.1 Agreement to Vote Existing Units.  Each of VNR and VNG hereby irrevocably
and unconditionally agrees that during the term of this Agreement, at any
meeting of the Limited Partners (as defined in the ENP Partnership Agreement,
the “ENP Limited Partners”), however called, including any adjournment or
postponement thereof, and in connection with any written consent of the ENP
Limited Partners, it shall, to the fullest extent that the Existing Units are
entitled to vote thereon or consent thereto:
 
 
2

--------------------------------------------------------------------------------

 
(a) appear at each such meeting, in person or by proxy, or otherwise cause its
Existing Units to be counted as present thereat for purposes of calculating a
quorum; and
 
(b) vote (or cause to be voted), in person or by proxy, or deliver (or cause to
be delivered) a written consent covering, all of the Existing Units (i) in favor
of the adoption of the Merger Agreement, any transactions contemplated by the
Merger Agreement and any other action reasonably requested by ENP or required in
furtherance thereof, submitted for the vote or written consent of the ENP
Limited Partners; (ii) against any action, agreement or transaction that would
result in a breach of any covenant, representation or warranty or any other
obligation or agreement of ENP or ENP GP or any of their Subsidiaries contained
in the Merger Agreement; and (iii) against any action, agreement or transaction
that would impede, interfere with, delay, postpone, discourage, prevent,
nullify, frustrate the purposes of, be in opposition to or in competition or
inconsistent with, or materially and adversely affect the Merger or any of the
transactions contemplated by the Merger Agreement.
 
2.2 No Inconsistent Agreements.  Each of the VNR Parties hereby represents,
covenants and agrees that, except for this Agreement, it (a) has not entered
into, and, during the term of this Agreement, will not enter into, any voting
agreement or voting trust with respect to its Existing Units, (b) has not
granted, and shall not grant at any time while this Agreement remains in effect,
a proxy, consent or power of attorney with respect to its Existing Units (except
pursuant to Section 2.3 hereof) and (c) has not taken and, during the term of
this Agreement, will not knowingly take any action that would make any
representation or warranty of such VNR Party contained herein untrue or
incorrect in any material respect or have the effect of preventing or disabling
such VNR Party from performing any of its obligations under this Agreement.
 
2.3 Proxy.  In order to secure the obligations set forth herein, during the term
of this Agreement, each of VNR and VNG hereby irrevocably appoints as its proxy
and attorney-in-fact, as the case may be, David Baggett, John E. Jackson and
Martin G. White, and each of them individually, in their respective capacities
as independent directors and members of the conflicts committee of the Board of
Directors of ENP GP, and any individual who shall hereafter succeed to any such
independent director and member of the conflicts committee of the Board of
Directors of ENP GP (collectively, the “Grantees”), each of them individually,
with full power of substitution, to vote or execute written consents with
respect to the Existing Units in accordance with Section 2.1 hereof and, in the
discretion of the Grantees, with respect to any proposed postponements or
adjournments of any meeting of the ENP Limited Partners at which any of the
matters described in Section 2.1 are to be considered.  This proxy is coupled
with an interest and shall be irrevocable, except upon termination of this
Agreement, and each of VNR and VNG will take such further action or execute such
other instruments as may be reasonably necessary to effectuate the intent of
this proxy and hereby revokes any proxy previously granted by it with respect to
the Existing Units.  ENP may terminate this proxy with respect to VNR and VNG at
any time at its sole election by written notice provided to VNR and VNG.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE 3  
 
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the VNR Parties.  Each of the VNR Parties
(except to the extent otherwise provided herein) hereby represents and warrants
to ENP as follows:
 
(a) Organization; Authorization; Validity of Agreement; Necessary Action.  Each
of the VNR Parties has the requisite power and authority and/or capacity to
execute and deliver this Agreement, to carry out its obligations hereunder and
to consummate the transactions contemplated hereby.  Each of the VNR Parties is
an entity duly formed, validly existing and in good standing under the laws of
the jurisdiction of its formation.  The execution and delivery by each of the
VNR Parties of this Agreement, the performance by it of the obligations
hereunder and the consummation of the transactions contemplated hereby have been
duly and validly authorized by such VNR Party and no other actions or
proceedings on the part of such VNR Party to authorize the execution and
delivery of this Agreement, the performance by it of the obligations hereunder
or the consummation of the transactions contemplated hereby are required.  This
Agreement has been duly executed and delivered by each of the VNR Parties and,
assuming the due authorization, execution and delivery of this Agreement by ENP,
constitutes a legal, valid and binding agreement of such VNR Party, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles.
 
(b) Ownership. All of the Existing Units from the date hereof through and on the
Closing Date will be held solely by VNG.  VNG has and will have at all times
through the Closing Date sole voting power (including the right to control such
vote as contemplated herein), sole power of disposition, sole power to issue
instructions with respect to the matters set forth in Article 2 hereof, and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Existing Units at all times through the Closing Date.
 
(c) No Violation.  Neither the execution and delivery of this Agreement by each
of the VNR Parties nor the performance by it of its obligations under this
Agreement will (i) result in a violation or breach of or conflict with any
provisions of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the
termination, cancellation of, or give rise to a right of purchase under, or
accelerate the performance required by, or result in a right of termination or
acceleration under, or result in the creation of any Lien (except as set forth
in this Agreement and pursuant to any applicable restrictions on transfer under
the Exchange Act) upon any of the Existing Units or any material properties,
rights or assets, or result in being declared void, voidable, or without further
binding effect, or otherwise result in a detriment to it under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, contract, lease, agreement or other instrument or obligation of any
kind to which such VNR Party is a party or by which it or any of its respective
properties, rights or assets may be bound, except for any of the foregoing as
could not reasonably be expected, either individually or in the aggregate, to
materially impair the ability of such VNR Party to perform fully its obligations
under this Agreement or to consummate the transactions contemplated by this
Agreement on a timely basis, (ii) violate any judgments, decrees, injunctions,
rulings, awards, settlements, stipulations or orders (collectively, “Orders”) or
laws applicable to such VNR Party or any of its properties, rights or assets or
(iii) result in a violation or breach of or conflict with its organizational
documents.
 
 
4

--------------------------------------------------------------------------------

 
(d) Consents and Approvals.  No consent, approval, Order or authorization of, or
registration, declaration or filing with, any governmental authority is
necessary to be obtained or made by each of the VNR Parties in connection with
such VNR Party’s execution, delivery and performance of this Agreement or the
consummation by such VNR Party of the transactions contemplated hereby, except
for any reports under Sections 13(d) and 16 of the Exchange Act as may be
required in connection with this Agreement and the transactions contemplated
hereby.
 
(e) Reliance by ENP.  Each of the VNR Parties understands and acknowledges that
ENP is entering into the Merger Agreement in reliance upon the execution and
delivery of this Agreement and the representations, warranties, covenants and
obligations of such VNR Party contained herein.
 
3.2 Representations and Warranties of ENP and ENP GP.  Each of ENP and ENP GP
hereby represents and warrants to each of the VNR Parties that the execution and
delivery of this Agreement by ENP and ENP GP, respectively, and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of ENP, and ENP GP for itself and on behalf of ENP.
 
ARTICLE 4
  
OTHER COVENANTS
 
4.1 Prohibition on Transfers, Other Actions.  Each of VNR and VNG hereby agrees
not to (a) Transfer any of the Existing Units; (b) enter into any agreement,
arrangement or understanding, or take any other action, that violates or
conflicts with or would reasonably be expected to violate or conflict with, or
result in or give rise to a violation of or conflict with, such VNR Party’s
representations, warranties, covenants and obligations under this Agreement; or
(c) take any action that could restrict or otherwise affect such VNR Party’s
legal power, authority and right to comply with and perform its covenants and
obligations under this Agreement; provided, the foregoing shall not include or
prohibit Transfers resulting from pledges or security interests (or the
foreclosure thereof) relating to existing or future bona fide loans that do not
affect such VNR Party’s legal power, authority and right to comply with and
perform its covenants and obligations under this Agreement.  Any Transfer in
violation of this provision shall be null and void.
 
4.2 Unit Splits and Unit Distributions.  In the event of a unit split, unit
distribution or any change in the Common Units by reason of any split-up,
reverse unit split, recapitalization, combination, reclassification, exchange of
units or the like, the term “Existing Units” shall be deemed to refer to an
include such Common Units as well as all such distributions and any securities
of ENP into which or for which any or all of such Common Units may be changed or
exchanged or which are received in such transaction.
 
 
5

--------------------------------------------------------------------------------

 
4.3 Further Assurances.  From time to time, at ENP’s request and without further
consideration, each of the VNR Parties shall execute and deliver such additional
documents and take all such further action as may be reasonably necessary or
advisable to effect the actions and consummate the transactions contemplated by
this Agreement.
 
ARTICLE 5   
 
MISCELLANEOUS
 
5.1 Termination.  This Agreement shall remain in effect until the earliest to
occur of (a) the Effective Time, (b) the termination of the Merger Agreement in
accordance with its terms (including after any extension thereof) and (c) the
written agreement of each of the VNR Parties, ENP and ENP GP to terminate this
Agreement.  After the occurrence of such applicable event, this Agreement shall
automatically terminate without any notice or further action from the parties
hereto and be of no further force or effect.  Nothing in this Section 5.1 and no
termination of this Agreement shall relieve or otherwise limit any party of
liability for any breach of this Agreement occurring prior to such termination.
 
5.2 No Ownership Interest.  Nothing contained in this Agreement shall be deemed
to vest in ENP any direct or indirect ownership or incidence of ownership of or
with respect to any Existing Units.  All rights, ownership and economic benefit
relating to the Existing Units shall remain vested in and belong to VNG, and ENP
shall have no authority to direct the VNR Parties in the voting or disposition
of any of the Existing Units, except as otherwise provided herein.
 
5.3 Publicity.  Each of the VNR Parties hereby permits ENP and ENP GP to include
and disclose in the Proxy Statement/Prospectus and in such other schedules,
certificates, applications, agreements or documents as such entities reasonably
determine to be necessary or appropriate in connection with the consummation of
the Merger and the transactions contemplated by the Merger Agreement, such VNR
Party’s identity, VNG’s ownership of the Existing Units and the nature of such
VNR Party’s commitments, arrangements and understandings pursuant to this
Agreement.
 
5.4 Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed received personally or by telecopy (upon telephonic
confirmation of receipt) or on the first Business Day following the date of
dispatch if delivered by a recognized next day courier service.  All notices
hereunder shall be delivered as set forth below or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:
 
If to VNR, to:
 
Vanguard Natural Resources, LLC
5847 San Felipe, Suite 3000
Houston, Texas  77057
Attention:  Loren Singletary, Chairman of the Conflicts Committee
Fax:  (832) 327-2260


 
 
6

--------------------------------------------------------------------------------

 
With copies to (which shall not constitute notice):
 
Vinson & Elkins LLP
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention:  David P. Oelman and Stephen M. Gill, Esq.
Fax: (713) 615-5956


and


Potter Anderson & Corroon LLP
1313 North Market Street
Wilmington, DE 19801
Attention:  Mark A. Morton, Esq.
Fax:  (302) 778-6078


If to VNG, to:
 
Vanguard Natural Gas, LLC
c/o Vanguard Natural Resources, LLC
5847 San Felipe, Suite 3000
Houston, Texas  77057
Attention:  Loren Singletary, Chairman of the Conflicts Committee
Fax:  (832) 327-2260


 
With copies to (which shall not constitute notice):
 
Vinson & Elkins LLP
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention:  David P. Oelman and Stephen M. Gill, Esq.
Fax: (713) 615-5956


and


Potter Anderson & Corroon LLP
1313 North Market Street
Wilmington, DE 19801
Attention:  Mark A. Morton, Esq.
Fax:  (302) 778-6078


 
7

--------------------------------------------------------------------------------

 
 
If to MergerCo, to:
 
Vanguard Acquisition Company, LLC
c/o Vanguard Natural Resources, LLC
5847 San Felipe, Suite 3000
Houston, Texas  77057
Attention:  Loren Singletary, Chairman of the Conflicts Committee
Fax:  (832) 327-2260


 
With copies to (which shall not constitute notice):
 
Vinson & Elkins LLP
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention:  David P. Oelman and Stephen M. Gill, Esq.
Fax: (713) 615-5956


and


Potter Anderson & Corroon LLP
1313 North Market Street
Wilmington, DE 19801
Attention:  Mark A. Morton, Esq.
Fax:  (302) 778-6078


If to ENP, to:
 
Encore Energy Partners LP
c/o Encore Energy Partners GP LLC
5847 San Felipe, Suite 3000
Houston, Texas  77057
Attn:  John Jackson, Chairman of the Conflicts Committee
Fax:  (832) 327-2260


 
With copies to (which shall not constitute notice):
 
Bracewell & Giuliani LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002
Attention:  Gary W. Orloff
Fax:   (713) 221-2166




 
8

--------------------------------------------------------------------------------

 
If to ENP GP, to:
 
Encore Energy Partners GP LLC
5847 San Felipe, Suite 3000
Houston, Texas  77057
Attn:  John Jackson, Chairman of the Conflicts Committee
Fax:  (832) 327-2260


 
With copies to (which shall not constitute notice):
 
Bracewell & Giuliani LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002
Attention:  Gary W. Orloff
Fax:   (713) 221-2166


5.5 Interpretation.  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”  The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  This Agreement is the product of negotiation by the parties
having the assistance of counsel and other advisers.  It is the intention of the
parties that this Agreement not be construed more strictly with regard to one
party than with regard to the others.
 
5.6 Counterparts.  This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
 
5.7 Entire Agreement.  This Agreement and, solely to the extent of the defined
terms referenced herein, the Merger Agreement, together with the schedules
annexed hereto, embody the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written and oral, that may have related to the subject matter hereof in
any way.
 
5.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.
 
 
9

--------------------------------------------------------------------------------

 
(b) Each of the parties hereto (i) consents to submit itself to the personal
jurisdiction of the Court of Chancery of the State of Delaware (and any
appellate court of the State of Delaware) and the Federal courts of the United
States of America located in the State of Delaware in the event any dispute
between the parties hereto arises out of this Agreement or the transactions
contemplated by this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (iii) agrees that it will not bring any action relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than the Court of Chancery of the State of Delaware or a Federal court of the
United States of America located in the State of Delaware. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 5.4 shall be deemed effective service of process on such party for
matters between the parties hereto.
 
(c) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BETWEEN THE PARTIES HERETO
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF
THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV)
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.8.
 
5.9 Amendment; Waiver.  This Agreement may not be amended except by an
instrument in writing signed by each of the VNR Parties, ENP and ENP
GP.  Subject to Section 5.12 hereof, each party may waive any right of such
party hereunder by an instrument in writing signed by such party and delivered
to the other parties hereto.  No course of conduct shall constitute a waiver of
any of the terms and conditions of this Agreement, unless such waiver is
specified in writing, and then only to the extent so specified.  A waiver of any
of the terms and conditions of this Agreement on one occasion shall not
constitute a waiver of the other terms of this Agreement, or of such terms and
conditions on any other occasion.
 
5.10 Remedies.
 
(a) Each party hereto acknowledges that monetary damages would not be an
adequate remedy in the event that any covenant or agreement in this Agreement is
not performed in accordance with its terms, and it is therefore agreed that, in
addition to and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically the terms and provisions
hereof.  Each party hereto agrees not to oppose the granting of such relief in
the event a court determines that such a breach has occurred, and to waive any
requirement for the securing or posting of any bond in connection with such
remedy.
 
(b) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.
 
 
10

--------------------------------------------------------------------------------

 
5.11 Severability.  Any term or provision of this Agreement which is determined
by a court of competent jurisdiction to be invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction, and if any provision of this Agreement is determined to be
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable, in all cases so long as neither the economic nor
legal substance of the transactions contemplated hereby is affected in any
manner adverse to any party or its equityholders.  Upon any such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties
as closely as possible and to the end that the transactions contemplated hereby
shall be fulfilled to the maximum extent possible.
 
5.12 Action by ENP.  No waiver, consent or other action by or on behalf of ENP
pursuant to or as contemplated by this Agreement shall have any effect unless
such waiver, consent or other action is expressly approved by the ENP Conflicts
Committee.
 
5.13 Successors and Assigns; Third Party Beneficiaries. Neither this Agreement
nor any of the rights or obligations of any party under this Agreement shall be
assigned, in whole or in part (by operation of law or otherwise), by any party
without the prior written consent of the other parties hereto.  Any assignment
in violation of this provision shall be null and void.  Subject to the
foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns.  Nothing in this Agreement, express or implied, is intended to confer
on any Person other than the parties hereto or the parties’ respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
[Remainder of this page intentionally left blank]
 

 
11

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.
 
VNG:


VANGUARD NATURAL GAS, LLC




By: /s/ Scott W.
Smith                                                           
Name: Scott W. Smith
Title:President and Chief Executive Officer




VNR:


VANGUARD NATURAL RESOURCES, LLC




By: /s/ Scott W. Smith                                                          
Name: Scott W. Smith
Title:President and Chief Executive Officer




MERGERCO:


VANGUARD ACQUISITION COMPANY, LLC


By: VANGUARD NATURAL GAS, LLC,
its sole member


By: /s/ Scott W.
Smith                                                                          
Name: Scott W. Smith
Title: President and Chief Executive Officer




ENP:


ENCORE ENERGY PARTNERS LP


By: ENCORE ENERGY PARTNERS GP LLC,
its general partner




By: /s/ Scott W. Smith                                                          
Name: Scott W. Smith
Title: President, Chief Executive Officer and Director




ENP GP:


ENCORE ENERGY PARTNERS GP LLC




By: /s/ Scott W. Smith                                                          
Name: Scott W. Smith
Title: President, Chief Executive Officer and Director


 